 

Exhibit 10.2

EMPLOYMENT AGREEMENT

     AGREEMENT by and between SUNRISE SENIOR LIVING, INC. (the “Company”) and
JULIE A. PANGELINAN (the “Executive”), effective as of January 14, 2009 (the
“Effective Date”).

     WHEREAS, the Company is desirous of employing the Executive as its Chief
Accounting Officer on the terms and conditions, and for the consideration,
hereinafter set forth, and the Executive is desirous of being employed by the
Company on such terms and conditions and for such consideration.

     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

     1.     Term. The Company hereby agrees to continue to employ the Executive,
and the Executive hereby agrees to continue to serve the Company, subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the three-year anniversary thereof (the “Employment
Period”); provided that, on such three-year anniversary of the Effective Date
and each annual anniversary of such date thereafter (such date and each annual
anniversary thereof, a “Renewal Date”), unless previously terminated in
accordance with the provisions of Section 3 hereof, the Employment Period shall
be automatically extended so as to terminate one year from such Renewal Date
unless, at least 120 days prior to the Renewal Date, either party shall give
notice to the other that the Employment Period shall not be so extended.

     2.     Terms of Employment.

            (a)     Position and Duties. (i) During the Employment Period, the
Executive shall serve the Company as its Chief Accounting Officer and shall
perform customary and appropriate duties as may be reasonably assigned to the
Executive from time to time by the Company. The Executive shall report to the
Chief Executive Officer. The Executive shall perform her services at the
principal offices of the Company in the McLean, Virginia area and shall travel
for business purposes to the extent reasonably necessary or appropriate in the
performance of such services.

                    (ii)     During the Employment Period, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote substantially all of her attention and time during
normal business hours to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period, it shall
not be a violation of this Agreement for the Executive to serve on corporate (if
approved by the Board), civic or charitable boards or committees, deliver
lectures, fulfill speaking engagements or teach at educational institutions and
manage personal investments, so long as such activities do not materially
interfere with the performance of the Executive’s responsibilities in accordance
with this Agreement and the Executive complies with applicable provisions of the
Company’s Code of Conduct and Integrity.

--------------------------------------------------------------------------------

            (b)     Compensation.  (i) Base Salary. During the Employment
Period, the Executive shall receive an annual base salary (“Annual Base Salary”)
at the rate of $400,000. The Executive’s Annual Base Salary shall be reviewed at
least annually by the Compensation Committee of the Board (the “Committee”)
pursuant to its normal performance review policies for senior executives. The
Committee may, but shall not be required to, increase the Annual Base Salary at
any time for any reason and the term “Annual Base Salary” as utilized in this
Agreement shall refer to the Annual Base Salary as increased from time to time.
The Annual Base Salary shall not be reduced after any such increase, and any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.

                    (ii)     Annual Bonus.  (A) In addition to the Annual Base
Salary, the Executive shall be eligible to be awarded, for each fiscal year of
the Company or portion of a fiscal year beginning on or after the Effective
Date, an annual bonus (the “Annual Bonus”) pursuant to the terms of the
Company’s annual incentive plan, as in effect from time to time, which shall not
be inconsistent with the terms of this Agreement. The target Annual Bonus shall
be 100% of the rate of the Annual Base Salary (the “Target Bonus”); however, the
actual Annual Bonus may vary and range from 0% to 150% of the Target Bonus,
depending on actual performance of the Company and Executive. Each Annual Bonus
shall be paid on the date on which annual bonuses are paid to senior executives
of the Company generally, but not later than two and a half months after the end
of the fiscal year for which the Annual Bonus is awarded, unless the Executive
shall elect to defer the receipt of such Annual Bonus pursuant to an arrangement
that meets the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

                    (iii)     Long-Term Awards.  (A) Commencing on the next
annual grant of long-term awards to senior executives of the Company following
the Effective Date, the Executive shall participate in all long-term cash and
equity incentive plans, practices, policies, and programs applicable generally
to other senior executives of the Company. In connection with this Agreement,
the Executive shall be granted an award of Five Hundred Thousand (500,000) stock
options (the “Retention Options”) under the Company’s 2008 Omnibus Incentive
Plan (or another shareholder approved plan to purchase Company common stock)
(the “LTIP”). The Retention Options shall have a term of ten years and have
terms and conditions not inconsistent with those set forth in this Agreement.
The exercise price per share of the Retention Options will be the closing price
per share of the Company common stock on the date of grant. The Retention
Options will vest at a rate of one-third of the total Retention Options on each
of the first three anniversaries of the date of grant, subject to continued
employment through the applicable vesting date.

                    (iv)     Welfare Benefits.  The Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in,
and shall receive benefits under, welfare benefit plans, practices, policies and
programs provided by the Company to the same extent as provided generally to
similarly situated senior executives of the Company.

                    (v)     Fringe Benefits.  During the Employment Period, the
Executive shall be entitled to fringe benefits in accordance with the plans,
practices, programs and policies of the Company in effect for other senior
executives of the Company. The

2

--------------------------------------------------------------------------------

Company reserves the right to amend or cancel any such plan, practice, policy or
program in its sole discretion, subject to the terms of such plan, practice,
policy or program and applicable law.

                    (vi)     Vacation. During the Employment Period, the
Executive shall be entitled to receive four weeks paid vacation per year.

                    (vii)     Indemnification. During and following the
Employment Period, the Company shall fully indemnify the Executive for any
liability to the fullest extent applicable to any other officer or director of
the Company. In addition, the Company agrees to continue and maintain, at the
Company’s sole expense, a directors’ and officers’ liability insurance policy
covering Executive both during and, while potential liability exists, after the
Employment Period that is no less favorable than the policy covering active
directors and senior officers of the Company from time to time.

                    (viii)     Expenses. During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all business
expenses incurred by the Executive in accordance with the Company’s business
expense reimbursement policies.

                    (ix)     Other Benefits. During the Employment Period, the
Executive shall be entitled to participate in all executive and employee benefit
plans and programs of the Company on the same basis as provided generally to
other senior executives of the Company. The Company reserves the right to amend
or cancel any such plan or program in its sole discretion, subject to the terms
of such plan or program and applicable law.

     3.     Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Disability (as defined below) of the Executive has
occurred during the Employment Period, the Company may provide the Executive
with written notice in accordance with Section 9(b) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the thirty (30) days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for one hundred and twenty (120) consecutive days or one hundred and eighty
(180) days within any twelve month period as a result of incapacity due to
mental or physical illness.

            (b)     Cause.     The Company may terminate the Executive’s
employment during the Employment Period either with or without Cause. For
purposes of this Agreement, “Cause” shall mean:

                    (i)    The Executive’s willful failure to perform or
substantially perform the Executive’s duties with the Company;

                    (ii)     Illegal conduct or gross misconduct by the
Executive that is willful and demonstrably and materially injurious to the
Company’s business, financial condition or reputation;

3

--------------------------------------------------------------------------------

                    (iii)     A willful and material breach by the Executive of
the Executive’s obligations under this Agreement, including without limitation
the restrictive covenants and confidentiality provisions set forth in Section 8
of the Agreement; or

                    (iv)     The Executive’s indictment for, or entry of a plea
of guilty or nolo contendere with respect to, a felony crime or a crime
involving moral turpitude, fraud, forgery, embezzlement or similar conduct.

                     provided, however, that the actions in (i) and (iii) above
will not be considered Cause unless the Executive has failed to cure such
actions within 30 days of receiving written notice specifying with particularity
the events allegedly giving rise to Cause.

            (c)     Good Reason. The Executive’s employment may be terminated
during the Employment Period by the Executive for Good Reason or by the
Executive voluntarily without Good Reason. “Good Reason” means the occurrence of
any one of the following events without the prior written consent of Executive:

                    (i)     A material diminution of the Executive’s duties or
responsibilities, authorities, powers or functions;

                    (ii)     A relocation that would result in the Executive’s
principal location of employment being moved 35 miles or more away from her
current principal location and, as a result, the Executive’s commute increasing
by 35 miles or more; or

                    (iii)     Any material breach of this Agreement by the
Company.

                     provided, however, that the actions in (i) through (iii)
above will not be considered Good Reason unless the Executive shall describe the
basis for the occurrence of the Good Reason event in reasonable detail in a
Notice of Termination (as defined below) provided to the Company in writing
within 30 days of the Executive’s knowledge of the actions giving rise to the
Good Reason, and the Company has failed to cure such actions within 30 days of
receiving such Notice of Termination (and if the Company does effect a cure
within that period, such Notice of Termination shall be ineffective). Unless the
Executive gives the Company notice within 90 days of the initial existence of
any event which, after any applicable notice and the lapse of any applicable
30-day grace period, would constitute Good Reason, such event will cease to be
an event constituting Good Reason.

            (d)     Notice of Termination. Any termination of employment by the
Company or the Executive shall be communicated by Notice of Termination (as
defined below) to the other party hereto given in accordance with Section 11(b)
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice that (i) indicates the termination provision in this
Agreement relied upon and (ii) specifies the Date of Termination (as defined
below) if other than the date of receipt of such notice. The failure by the
Company or the Executive to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Cause or Good Reason shall not
waive any right of the Company or the Executive, respectively, hereunder or
preclude the Company or the Executive, respectively, from

4

--------------------------------------------------------------------------------

asserting such fact or circumstance in enforcing the Company’s or the
Executive’s rights hereunder.

            (e)     Date of Termination.  “Date of Termination” shall mean (i)
if the Executive’s employment is terminated by the Company for Cause or other
than for Cause, death or Disability, the date of receipt of the Notice of
Termination or any later date specified therein (which date shall not be more
than thirty (30) days after the giving of such notice), (ii) if the Executive’s
employment is terminated by reason of death or by the Company for Disability,
the date of death of the Executive or the Disability Effective Date, as the case
may be, and (iii) if the Executive resigns with or without Good Reason, thirty
(30) days from the date of the Company’s receipt of the Notice of Termination,
or such later date as is mutually agreed by the Company and the Executive
(subject to the Company’s right to cure in the case of a resignation for Good
Reason). Notwithstanding the foregoing, in no event shall the Date of
Termination occur until the Executive experiences a “separation from service”
within the meaning of Section 409A of the Code and, notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the “Date of Termination.”

     4.     Obligations of the Company upon Termination. (a) By the Company
Other Than for Cause, Death or Disability; By the Executive for Good Reason.
Subject to Section 5, if, during the Employment Period, (x) the Company shall
terminate the Executive’s employment other than for Cause, death or Disability
or (y) the Executive shall terminate employment for Good Reason:

                    (i)     the Company shall pay to the Executive the following
amounts:

      (A)    a lump sum cash payment within 30 days after the Date of
Termination equal to the aggregate of the following amounts: (1) the Executive’s
Annual Base Salary and vacation pay through the Date of Termination, (2) the
Executive’s accrued Annual Bonus for the fiscal year immediately preceding the
fiscal year in which the Date of Termination occurs (other than any portion of
such Annual Bonus that was previously deferred, which portion shall instead be
paid in accordance with the applicable deferral election) if such bonus has not
been paid as of the Date of Termination, and (3) the Executive’s business
expenses that have not been reimbursed by the Company as of the Date of
Termination that were incurred by the Executive prior to the Date of Termination
in accordance with the applicable Company policy, in the case of each of clauses
(1) through (3), to the extent not previously paid (the sum of the amounts
described in clauses (1) through (3) shall be hereinafter referred to as the
“Accrued Obligations”); and

      (B)    subject to the Executive’s delivery (and non-revocation) of an
executed release of claims against the Company and its officers, directors,
employees and affiliates in substantially the form attached hereto as Exhibit A
(the “Release”), which Release must be delivered to the Company not later than
22 days after the Date of Termination (or such longer period of time permitted
by the Company, but in no event later than the latest business day that is not
more than two months after the end of the calendar year in which the Date of
Termination occurs) (the “Release Deadline”), an

5

--------------------------------------------------------------------------------

amount equal to the sum of (x) the product of two times the Executive’s Annual
Base Salary, plus (y) the product of 0.75 times the Executive’s Target Bonus as
in effect for the fiscal year of the Company in which the Date of Termination
occurs, payable in a lump sum within 30 days after the Date of Termination; and

                    (ii)     if the Executive makes a timely election to receive
COBRA coverage under Section 4980B of the Code, the Company will pay the cost of
such coverage during the period it remains in effect, not to exceed 18 months
following the Date of Termination (the benefits provided pursuant to this
Section 4(a)(ii), the “Post-Employment Health Care Benefits”);

                    (iii)     if the Date of Termination occurs on or after the
second anniversary of the Effective Date, all remaining unvested Retention
Options will vest. If the Date of Termination occurs prior to the second
anniversary of the Effective Date, a number of the unvested Retention Options
will vest equal to the sum of (i) 1/3 of the total number of Retention Options
plus (ii) a number of Retention Options equal to 1/3 of the total number
of Retention Options multiplied by a fraction, the numerator of which is the
number of days from the latest anniversary of the Effective Date through the
date of termination, and the denominator of which is 365. Any Retention Options
which are not vested as of the Date of Termination (after application of this
Section 4(a)(iii)) shall terminate immediately upon the Date of Termination. The
Executive shall have one year following the Date of Termination to exercise
any Retention Options that are vested as of the Date of Termination (after
application of this Section 4(a)(iii)). 

                    (iv)     unvested equity-based awards held by the Executive
on the Date of Termination other than the Retention Options shall be treated in
a manner similar to and consistent with that described in the preceding Section
4(a)(iii) with respect to the Retention Options (i.e., pro-rata vesting for open
vesting periods, based on service performed during the period plus one year and,
for stock options, a one-year post-termination exercise period); provided that
(A) any applicable performance conditions will continue to apply and be tested
on the Date of Termination, and (B) if the terms of any individual equity-based
award are more generous to the Executive than described in this Section
4(a)(iv), then such more generous terms shall apply. The benefits provided
pursuant to this Section 4(a)(iv) and Section 4(a)(iii) (in the aggregate, the
“Equity Award Vesting Benefits”) shall be subject to the Executive’s delivery of
an executed Release prior to the Release Deadline (and non-revocation thereof);
and

                    (v)     to the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or that the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies through the Date of Termination (such
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).

Notwithstanding the foregoing provisions of Section 4(a)(i), in the event that
the Executive is a “specified employee” (within the meaning of Section 409A of
the Code and with such classification to be determined in accordance with the
methodology established by the applicable employer) (a “Specified Employee”),
amounts and benefits (other than the Accrued Obligations) that are deferred
compensation (within the meaning of Section 409A of the Code) that would
otherwise be payable or provided under Section 4(a)(i) during the six-month
period immediately following the Date of Termination shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the date that is six months following the Date of Termination (the “409A Payment
Date”). For the avoidance of doubt, the parties hereto acknowledge that the
severance

6

--------------------------------------------------------------------------------

payments and benefits described in this Agreement are intended to be exempt from
the operation of Section 409A of the Code and not “deferred compensation” within
the meaning of Section 409A.

            (b)     Death. If the Executive’s employment is terminated by reason
of the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than (i) payment of Accrued Obligations, (ii) the
Other Benefits and (iii) the Equity Award Vesting Benefits and the
Post-Employment Health Care Benefits; provided that the Post-Employment Health
Care Benefits shall be provided to the qualified beneficiaries of the Executive
who elect COBRA coverage. The Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
thirty (30) days of the Date of Termination. The term “Other Benefits” as
utilized in this Section 4(b) shall include death benefits as in effect on the
date of the Executive’s death with respect to senior executives of the Company.

            (c)     Disability. If the Executive’s employment is terminated by
reason of the Executive’s Disability during the Employment Period, the Company
shall provide the Executive with (i) the Accrued Obligations and the
Post-Employment Health Care Benefits, (ii) the Other Benefits and (iii) subject
to the Executive’s delivery of an executed Release prior to the Release Deadline
(and non-revocation thereof), the Equity Award Vesting Benefits, and shall have
no other severance obligations under this Agreement. The Accrued Obligations
shall be paid to the Executive in a lump sum in cash within thirty (30) days of
the Date of Termination. The term “Other Benefits” as utilized in this Section
4(c) shall include short-term and long-term disability benefits as in effect on
the date of the Executive’s Disability with respect to senior executives of the
Company.

            (d)     Cause; By the Executive other than for Good Reason. If the
Executive’s employment shall be terminated for Cause or the Executive’s
employment shall be terminated by the Executive other than for Good Reason
during the Employment Period, this Agreement shall terminate without further
obligations to the Executive other than the obligation to provide the Executive
with (i) the Accrued Obligations and, if such termination is by the Executive
other than for Good Reason, the Post-Employment Health Care Benefits and (ii)
the Other Benefits; provided, however, that if the Executive’s employment shall
be terminated for Cause, the term “Accrued Obligations” shall not be deemed to
include the Executive’s Annual Bonus for the fiscal year immediately preceding
the fiscal year in which the Date of Termination occurs. The Accrued Obligations
shall be paid to the Executive in a lump sum in cash within thirty (30) days of
the Date of Termination.

     5.     Change of Control. In the event that during the Employment Period
the Executive’s employment is terminated by the Company other than for Cause,
death or Disability, or by the Executive for Good Reason either (x) before a
Change of Control (as defined in the Company’s 2008 Omnibus Incentive Plan) but
after a definitive agreement is executed, the consummation of which would result
in a Change of Control, and such termination arose in connection with or
anticipation of such Change of Control, or (y) upon or within two (2) years
after a Change of Control, then the Company shall pay and provide to the
Executive, as

7

--------------------------------------------------------------------------------

applicable, in lieu of the payments and benefits described in Section 4, within
30 days following the Date of Termination:

            (a)     the Accrued Obligations;

            (b)     a lump sum payment equal to the product of (i) two and (ii)
the sum of (A) the Annual Base Salary and (B) the average Annual Bonus received
by the Executive in respect of the two fiscal years of the Company immediately
preceding the fiscal year in which the Change of Control occurs (or if the Date
of Termination occurs before the Annual Bonus payment date in respect of such
two fiscal years, the Target Bonus for the fiscal year in which the Change of
Control occurs);

            (c)     an amount equal to the product of (i) the Target Bonus and
(ii) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination and the denominator of which is 365;

            (d)     the Post-Employment Health Care Benefits;

            (e)     full vesting of the Retention Options as of the Date of
Termination, and the Executive shall have the full remaining term of
the Retention Options to exercise the Retention Options; provided that this
benefit shall apply even if the Date of Termination is more than two years
following the Change of Control;

            (f)     waiver of all service-based vesting conditions in respect of
all equity-based awards held by the Executive on the Date of Termination and,
for stock options, a one-year post-termination exercise period; provided that
(i) this benefit shall apply even if the Date of Termination is more than two
years following the Change of Control, (ii) any applicable performance
conditions will continue to apply and be tested on the Date of Termination;

            and

            (g)     the Other Benefits.

Notwithstanding the foregoing provisions of Section 5, in the event that the
Executive is a Specified Employee, amounts and benefits that are deferred
compensation (within the meaning of Section 409A of the Code) that would
otherwise be payable or provided under Section 5 (other than the Accrued
Obligations) during the six-month period immediately following the Date of
Termination shall instead be paid, with Interest, on the 409A Payment Date. For
the avoidance of doubt, the parties hereto acknowledge that the payments and
benefits described in this Section 5 are intended to be exempt from the
operation of Section 409A of the Code and not “deferred compensation” within the
meaning of Section 409A.

     6.     Non-exclusivity of Rights.  Except as specifically provided, nothing
in this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive qualifies
pursuant to its terms, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts that are vested benefits or
that the Executive is otherwise entitled to receive pursuant to the terms of any
plan, program, policy or practice of or any contract or agreement with the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, program, policy or
practice or contract or agreement except as explicitly modified by this
Agreement.

8

--------------------------------------------------------------------------------

     7.     No Mitigation; Legal Fees.  (a) In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment.

            (b)     In the event of any contest by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement) (each, a “Contest”) the Company agrees to reimburse the Executive, to
the full extent permitted by law, all legal fees and expenses that the Executive
may reasonably incur at any time from the Effective Date of this Agreement
through the Executive’s remaining lifetime (or, if longer, through the 20th
anniversary of the Effective Date) as a result of such Contest; provided,
however, that (i) if such Contest is initiated on or after a Change of Control,
or a Change of Control occurs during the pendency of such Contest, reimbursement
of such fees and expenses will not be provided only to the extent that the
Executive is found to not have acted in good faith in bringing or defending the
relevant action pursuant to a judgment, decree or order of a court of competent
jurisdiction, and (ii) if such Contest is initiated prior to a Change of Control
and a Change of Control does not occur during the pendency of such Contest,
reimbursement of such fees and expenses shall be provided only if the Executive
substantially prevails on at least one substantive issue in such Contest. In
order to comply with Section 409A of the Code, in no event shall the payments by
the Company under this Section 7(b) be made later than the end of the calendar
year next following the calendar year in which such Contest is finally resolved,
provided, that the Executive shall have submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such Contest is finally resolved. The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit.

     8.     Restrictive Covenants.  (a) Confidential Information. During the
Employment Period and thereafter, the Executive shall keep secret and retain in
the strictest confidence, and shall hold in a fiduciary capacity for the benefit
of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, including without limitation, any data, information, ideas,
knowledge and papers pertaining to the customers, prospective customers,
prospective products or business methods of the Company, including without
limitation the business methods, plans and procedures of the Company, that shall
have been obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies and that shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process
after reasonable advance written notice to the Company, use communicate or
divulge any such information, knowledge or data, directly or indirectly, to
anyone other than the Company and those designated by it.

9

--------------------------------------------------------------------------------

            (b)     Non-competition.  During the period commencing on the
Effective Date and ending on the two-year anniversary of the Date of Termination
(the “Covenant Period”), the Executive shall not engage in, have an interest in,
or otherwise be employed by or associate with (whether as an owner, operator,
partner, member, manager, employee, officer, director, consultant, advisor,
lender, representative, or otherwise), or permit her name to be used in
connection with the activities of, any business or organization engaged in the
senior assisted living business in any geographic area in which the Company now
has, or, as of the Date of Termination shall have publicly announced plans to
establish, a senior living facility owned, operated or advised for compensation
by the Company or an affiliate thereof, other than for or on behalf of, or at
the request of, the Company or any affiliate; provided, that (i) passive
ownership of less than two percent (2%) of the outstanding stock of any publicly
traded corporation shall not be deemed to be a violation of this Section 8(b)
solely by reason thereof and (ii) solely for purposes of this Section 8(b) (and
not for purposes of any other provision of this Agreement), the Covenant Period
shall expire six months following the Date of Termination if the Date of
Termination occurs at the expiration of the Employment Period following the
Company giving notice to the Executive pursuant to Section 1 that the Employment
Period shall not be extended.

            (c)     Non-solicitation of Employees.  During the Covenant Period,
the Executive shall not, directly or indirectly, (i) induce or attempt to induce
any employee of the Company to leave the employ of the Company or in any way
interfere with the relationship between the Company, on the one hand, and any
employee thereof, on the other hand, (ii) hire any person who was an employee of
the Company until six (6) months after such individual’s employment relationship
with the Company has been terminated or (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company to cease
doing business with the Company, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation, on the one
hand, and the Company, on the other hand; provided that solicitations incidental
to general advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 8(c).

            (d)     Non-Disparagement.  The Executive agrees not to make any
disparaging, negative, or defamatory comments about the Company including the
Company’s business, its directors, officers, employees, parents, subsidiaries,
partners, affiliates, operating divisions, representatives or agents, or any of
them, whether written, oral, or electronic. In particular, the Executive agrees
to make no public or private statements including, but not limited to, press
releases, statements to journalists, employees, prospective employers,
interviews, editorials, commentaries, speeches or conversations, that disparage
or may disparage the Company’s business, are critical of the Company or its
business, or would cast the Company or its business in a negative light. In
addition to the confidentiality requirements set forth in this Agreement and
those imposed by law, the Executive further agrees not to provide any third
party, directly or indirectly, with any documents, papers, recordings, e-mail,
internet postings, or other written or recorded communications referring or
relating the Company’s business, that would support, directly or indirectly, any
disparaging, negative or defamatory statement, whether written or oral.

            (e)     Prior Notice Required.  The Executive hereby agrees that,
prior to accepting employment with any other person or entity during the
Covenant Period, the Executive

10

--------------------------------------------------------------------------------

will provide such prospective employer with written notice of the provisions of
this Agreement, with a copy of such notice delivered simultaneously to the
General Counsel of the Company.

            (f)     Return Of Company Property/Passwords. The Executive hereby
expressly covenants and agrees that following termination of the Executive’s
employment with the Company for any reason or at any time upon the Company’s
request, the Executive will promptly return to the Company all property of the
Company in her possession or control (whether maintained at her office, home or
elsewhere), including, without limitation, all Company passwords, credit cards,
keys, beepers, laptop computers, cell phones and all copies of all management
studies, business or strategic plans, budgets, notebooks and other printed,
typed or written materials, documents, diaries, calendars and data of or
relating to the Company or its personnel or affairs.

            (g)     Executive Covenants Generally.

                    (i)     The Executive’s covenants as set forth in this
Section 8 are from time to time referred to herein as the “Executive Covenants.”
If any of the Executive Covenants is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such Executive Covenant shall be
deemed modified to the extent, but only to the extent, of such invalidity,
illegality or unenforceability and the remaining Executive Covenants shall not
be affected thereby; provided, however, that if any of the Executive Covenants
is finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such Executive Covenant will be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder.

                    (ii)     The Executive understands that the foregoing
restrictions may limit her ability to earn a livelihood in a business similar to
the business of the Company and its controlled affiliates, but the Executive
nevertheless believes that she has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder to clearly justify such restrictions which, in any event
(given her education, skills and ability), the Executive does not believe would
prevent her from otherwise earning a living. The Executive has carefully
considered the nature and extent of the restrictions place upon her by this
Section 8, and hereby acknowledges and agrees that the same are reasonable in
time and territory and do not confer a benefit upon the Company disproportionate
to the detriment of the Executive.

            (h)     Enforcement. Because the Executive’s services are unique and
because the Executive has access to confidential information, the parties hereto
agree that money damages would be an inadequate remedy for any breach of this
Section 8. Therefore, in the event of a breach or threatened breach of this
Section 8, the Company or its respective successors or assigns may, in addition
to other rights and remedies existing in their favor at law or in equity, apply
to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security) or require the
Executive to account for and pay over to the Company all compensation, profits,
moneys, accruals or other benefits derived from or received as a result of

11

--------------------------------------------------------------------------------

any transactions constituting a breach of the covenants contained herein, if and
when final judgment of a court of competent jurisdiction is so entered against
the Executive.

             (i)     Interpretation. For purposes of this Section 8, references
to “the Company” shall mean the Company as hereinbefore defined and any of its
controlled affiliated companies.

     9.     Certain Additional Payments by the Company. (a) Anything in this
Agreement to the contrary notwithstanding and except as set forth below, in the
event it shall be determined that any Payment would be subject to the Excise
Tax, then the Executive shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount such that, after payment by the Executive of
all taxes (and any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 9(a), if it shall be determined that the Executive would be entitled to
the Gross-Up Payment, but that the Parachute Value of all Payments does not
exceed 110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to
the Executive and the amounts payable under this Agreement shall be reduced so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount. The payments to be reduced will be determined in a manner which
has the least economic cost to Executive and, to the extent the economic cost is
equivalent, will be reduced in the inverse order of when payment would have been
made to the Executive, until the reduction is achieved. The Company’s obligation
to make Gross-Up Payments under this Section 9 shall not be conditioned upon the
Executive’s termination of employment.

       (b)     Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by the public
accounting firm which audited the Company prior to the corporate transaction
which results in the application of the Excise Tax (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or such earlier time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Company exhausts its remedies pursuant to Section 9(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

12

--------------------------------------------------------------------------------

       (c)   The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

   (i)   give the Company any information reasonably requested by the Company
relating to such claim,

   (ii)   take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

   (iii)   cooperate with the Company in good faith in order effectively to
contest such claim, and

   (iv)   permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 9(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or to contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the tax-able year of the Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as

13

--------------------------------------------------------------------------------

the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

       (d)   If, after the receipt by the Executive of a Gross-Up Payment or
payment by the Company of an amount on the Executive’s behalf pursuant to
Section 9(c), the Executive becomes entitled to receive any refund with respect
to the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 9(c), if applicable) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 9(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

       (e)   Any Gross-Up Payment, as determined pursuant to this Section 9,
shall be paid by the Company to the Executive within five days of the receipt of
the Accounting Firm’s determination; provided that, the Gross-Up Payment shall
in all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in Section
9(c) that does not result in the remittance of any federal, state, local and
foreign income, excise, social security and other taxes, the calendar year in
which the claim is finally settled or otherwise resolved. Notwithstanding any
other provision of this Section 9, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.

       (f)   The following terms shall have the following meanings for purposes
of this Section 8.

   (i)   “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

   (ii)   “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

   (iii)   A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the

14

--------------------------------------------------------------------------------

benefit of the Executive, whether paid or payable pursuant to this Agreement or
otherwise.

   (iv)   The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

       (g)   The Executive and the Company hereby agree that the foregoing
provisions of Section 9 of this Agreement shall supersede any and all provisions
with respect to Sections 280G or 4999 of the Code in any plan, program, policy
or other arrangement of the Company to which the Executive is a participant,
including without limitation, the Company’s 2008 Omnibus Incentive Plan (or any
comparable successor or predecessor equity plan).

     10.     Successors. (a) This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

             (b)     This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

             (c)     The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise. As used in this Agreement, the term “affiliated companies” shall
include any company controlled by, controlling or under common control with the
Company.

     11.     Miscellaneous. (a) This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. From and after the Effective Date, this Agreement shall
supersede and replace any other employment agreement between the parties with
respect to the subject matter hereof in effect immediately prior to the
execution of this Agreement, and the Executive shall not be entitled to any
severance pay or benefits under any other severance plan, program or policy of
the Company and the affiliated companies, including without limitation the
Company’s Senior Executive Severance Plan.

             (b)     All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

15

--------------------------------------------------------------------------------

If to the Executive:    At the most recent address      on file at the Company. 
  If to the Company:    Sunrise Senior Living, Inc.      7902 Westpark Drive   
  McLean, Virginia 22102      Attention: General Counsel 


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

            (c)     The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

            (d)     The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

            (e)     The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement.

            (f)     Any provision of this Agreement that by its terms continues
after the expiration of the Employment Period or the termination of the
Executive’s employment shall survive in accordance with its terms.

            (g)     The Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and shall in all
respects be administered in accordance with Section 409A of the Code. The
Company and the Executive mutually intend to structure the payments and benefits
described in this Agreement, and the Executive’s other compensation, to be
exempt from or to comply with the requirements of Section 409A of the Code to
the extent applicable. Each payment under this Agreement shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. If the Executive dies following the Date of
Termination and prior to the payment of the any amounts delayed on account of
Section 409A of the Code, such amounts shall be paid to the personal
representative of the Executive’s estate within 30 days after the date of the
Executive’s death. All reimbursements and in-kind benefits provided under this
Agreement that constitute deferred compensation within the meaning of Section
409A shall be made or provided in accordance with the requirements of Section
409A of the Code, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that the Executive shall have

16

--------------------------------------------------------------------------------

submitted an invoice for such fees and expenses at least 10 days before the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits and the Company is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) the Executive’s right to have the Company pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit; and (v) in no event shall the Company’s obligations to make
such reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the 20th anniversary of
the Effective Date). Prior to a Change of Control but within the time period
permitted by the applicable Treasury Regulations, the Company may, in
consultation with the Executive, modify the Agreement, in the least restrictive
manner necessary and without any diminution in the value of the payments to the
Executive, in order to cause the provisions of the Agreement to comply with the
requirements of Section 409A of the Code, so as to avoid the imposition of taxes
and penalties on the Executive pursuant to Section 409A of the Code.

     12.     Recoupment.  (a) In the event of a restatement of the Company’s
consolidated financial statements (occurring after the Effective Date) that
reduces previously reported net income or increases previously reported net
loss, the Company shall have the right to take appropriate action to recoup from
the Executive any portion of any bonus and other equity or non-equity
compensation received by the Executive the grant of which was tied to the
achievement of one or more specific earnings targets (e.g., revenue, gain on
sale, equity in earnings in unconsolidated communities, G&A expense, operating
income, net income, etc.), with respect to the period for which such financial
statements are or will be restated, regardless of whether the Executive engaged
in any misconduct or was at fault or responsible in any way for causing the
restatement, if, as a result of such restatement, the Executive otherwise would
not have received such bonus or other compensation (or portion thereof). In the
event the Company is entitled to, and seeks, recoupment under this Section 12,
the Executive shall promptly reimburse the portion of such bonus or other
compensation which the Company is entitled to recoup hereunder. In the event the
Executive fails to make prompt reimbursement of any such bonus or other
compensation which the Company is entitled to recoup and as to which the Company
seeks recoupment hereunder, the Executive acknowledges and agrees that the
company shall have the right to (i) deduct the amount to be reimbursed hereunder
from the compensation or other payments due to the Executive from the Company or
(ii) to take any other appropriate action to recoup such payments.

            (b)     The Executive acknowledges that the Company does not waive
its right to seek recoupment of any bonuses and payments as described under this
Section 12 for failure to demand repayment or reduce the payments made to the
Executive. Any such waiver must be done in a writing that is signed by both the
Company and the Executive.

            (c)     The rights contained in this Section 12 shall be in addition
to, and shall not limit, any other rights or remedies that the Company may have
under law or in equity, including, without limitation, any rights the Company
may have under any other Company recoupment policy or other agreement or
arrangement with the Executive.

17

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

JULIE A. PANGELINAN  /s/ Julie A. Pangelinan     SUNRISE SENIOR LIVING, INC. 
By: /s/ Mark Ordan       Name: Mark Ordan       Title: Chief Executive Officer 


18

--------------------------------------------------------------------------------

EXHIBIT A

                      This General Release of all Claims (this "Agreement") is
entered into on _________, 20__ by ________ (the "Executive") and Sunrise Senior
Living, Inc., a Delaware corporation (the "Company").

                      In consideration of the promises set forth in the
Employment Agreement between the Executive and the Company, effective
________________, 2008 and effective _______________, 2008 (the "Employment
Agreement"), the Executive agrees as follows:

1.          General Release and Waiver of Claims.

          (b)          Release. In consideration of the payments and benefits
provided to the Executive under the Employment Agreement and after consultation
with counsel, the Executive and each of the Executive's respective heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the "Releasors") hereby irrevocably and unconditionally release
and forever discharge the Company and its subsidiaries and affiliates and each
of their respective officers, employees, directors, shareholders and agents
("Releasees") from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, "Claims"), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out (i) of the Executive's
employment relationship with and service as an employee, officer or director of
the Company, and the termination of such relationship or service and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof; provided, however, that notwithstanding anything
else herein to the contrary, this Agreement shall not affect: the obligations of
the Company or the Executive set forth in the Employment Agreement or other
obligations that, in each case, by their terms, are to be performed after the
date hereof by the Company or the Executive (including, without limitation,
obligations to the Executive under the Employment Agreement for any severance or
similar payments or benefits, under any stock option, stock or equity-based
award, plan or agreements, or payments or obligations under any pension plan or
other benefit or deferred compensation plan, all of which shall remain in effect
in accordance with their terms); any indemnification or similar rights the
Executive has as a current or former officer or director of the Company,
including, without limitation, any and all rights thereto referenced in the
Employment Agreement, the Company’s bylaws, other governance documents, or any
rights with respect to directors’ and officers’ insurance policies; the
Executive’s right to reimbursement of business expenses; and any Claims the
Releasors may have against the Releasees in the event that the Company or any
member of the Releasees brings any Claims against the Executive or any member of
the Releasors.

          (c)          Specific Release of ADEA Claims. In further consideration
of the payments and benefits provided to the Executive under the Employment
Agreement, the Releasors hereby unconditionally release and forever discharge
the Releasees from any and all Claims that the Releasors may have as of the date
the Executive signs this Agreement arising under the Federal Age Discrimination
in Employment Act of 1967, as

--------------------------------------------------------------------------------

amended, and the applicable rules and regulations promulgated thereunder
("ADEA"). By signing this Agreement, the Executive hereby acknowledges and
confirms the following: (i) the Executive was advised by the Company in
connection with her termination to consult with an attorney of her choice prior
to signing this Agreement and to have such attorney explain to the Executive the
terms of this Agreement, including, without limitation, the terms relating to
the Executive's release of claims arising under ADEA, and the Executive has in
fact consulted with an attorney; (ii) the Executive was given a period of not
fewer than 21 days to consider the terms of this Agreement and to consult with
an attorney of her choosing with respect thereto; and (iii) the Executive
knowingly and voluntarily accepts the terms of this Agreement. The Executive
also understands that she has seven (7) days following the date on which she
signs this Agreement within which to revoke the release contained in this
paragraph, by providing the Company a written notice of her revocation of the
release and waiver contained in this paragraph.

          (d)          No Assignment.  The Executive represents and warrants
that she has not assigned any of the Claims being released under this Agreement.

2.          Proceedings.  The Executive has not filed, and agrees not to
initiate or cause to be initiated on her behalf, any complaint, charge, claim or
proceeding against the Releasees before any local, state or federal agency,
court or other body, other than with respect to the obligations of the Company
to the Executive under the Employment Agreement or in respect of any other
matter described in the proviso to Section 2(a) (each, individually, a
"Proceeding"), and agrees not to participate voluntarily in any Proceeding. The
Executive waives any right she may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding.

3.          Remedies.  In the event the Executive initiates or voluntarily
participates in any Proceeding following her receipt of written notice from the
Company and a failure to cease such participation within 30 days following
receipt of such notice, or if she revokes the ADEA release contained in
Paragraph 2(c) of this Agreement within the seven-day period provided under
Paragraph 2(c), the Company may, in addition to any other remedies it may have,
reclaim any amounts paid to her under the termination provisions of the
Employment Agreement (including for this purpose stock or proceeds from the sale
of stock purchased upon the exercise of stock options or delivered upon the
vesting of another equity-based compensation award, to the extent the vesting of
such stock option or other award accelerated on account of the Executive’s
termination of employment) or terminate any benefits or payments that are
subsequently due under the Employment Agreement, without waiving the release
granted herein.

                      The Executive understands that by entering into this
Agreement she will be limiting the availability of certain remedies that she may
have against the Company and limiting also her ability to pursue certain claims
against the Company.

4.          Severability Clause.  In the event any provision or part of this
Agreement is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Agreement, will be inoperative.

2

--------------------------------------------------------------------------------

5.          Nonadmission.  Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.

6.          Governing Law.  All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the Commonwealth of Virginia applicable to
contracts executed in and to be performed in that State.

7.          Notices.  All notices or communications hereunder shall be in
writing, addressed as provided in Section 11(b) of the Employment Agreement.

                      THE EXECUTIVE ACKNOWLEDGES THAT SHE HAS READ THIS
AGREEMENT AND THAT SHE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS,
AND THAT SHE HEREBY EXECUTES THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE
AND AGREEMENTS PROVIDED FOR HEREIN VOLUNTARILY AND OF HER OWN FREE WILL.

                      IN WITNESS WHEREOF, the Executive has executed this
Agreement on the date first set forth below.

THE EXECUTIVE  __________________________________ __________________ Date of
Execution:____________________


3

--------------------------------------------------------------------------------